Citation Nr: 0308426	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
June 1976, to include combat service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, memory impairment, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

As noted above, the veteran served from October 1955 until 
retirement in June 1976.  He was awarded the Distinguished 
Flying Cross for extraordinary achievement in May 1967, while 
serving in Vietnam.  He submitted his claim of entitlement to 
service connection for PTSD in April 2000.  He indicated that 
his VA providers had told him that he suffered from PTSD.

An April 2000 VA treatment note indicates that the veteran 
was referred by the Vet Center.  He reported nightmares, 
flashbacks, intrusive thoughts, decreased energy, loss of 
interest in pleasurable activities, feelings of sadness and 
loneliness and a disturbed sleep pattern.  He noted that he 
had been married four times.  He endorsed extreme social 
isolation.  The provider noted that the veteran's mood was 
depressed and his affect was constricted.  The veteran denied 
alcohol intake since undergoing a rehabilitation program in 
1994.  The diagnosis was PTSD.

A June 2000 letter from the veteran's counseling therapist at 
the Charleston, West Virginia Vet Center indicates that the 
veteran first presented in February 1993 with complaints of 
depression, nightmares and substance abuse.  In March 2000 he 
complained of an increase in his symptoms.  The veteran was 
noted to be unable to gain perspective of the traumatic 
events he witnessed in Vietnam.  The author indicated that 
the veteran had been married four times.  He indicated that 
the veteran had held steady employment since his retirement 
from military service.  He stated that the veteran had 
symptomatology and a military history consistent with a 
diagnosis of PTSD, and that the veteran's symptoms increased 
greatly when he retired.  He opined that the veteran was 
severely and totally disabled by his PTSD symptoms.

A VA examination was conducted in September 2000.  The 
veteran indicated that he had been married four times, and 
had been with his present wife for five years.  He noted that 
he had been retired from the Postal Service since November 
1999 after sixteen and one-half years of employment.  With 
regard to current psychiatric symptoms, the veteran endorsed 
social withdrawal, depression, nightmares, sleep disturbance 
and relationship problems.  He reported that he had to take 
early retirement from his job with the Postal Service due to 
difficulties in getting along with supervisors and flashback 
episodes.  He stated that he had gotten no sleep for the 
previous two days.  He noted that social isolation and 
difficulties had caused problems in his marriages.  He 
complained of lack of motivation.  He indicated that he had 
nightmares of his Vietnam experiences three to four times per 
week.  He also endorsed flashback episodes and a startle 
response to loud noises.  He indicated that he was too strict 
and tended to be perfectionistic.  He noted that he had 
depressive episodes that might last over a week.  

On mental status examination the veteran's psychomotor 
activity was normal.  His behavior was cooperative and 
pleasant.  There were no speech disturbances and his thoughts 
were organized.  He denied homicidal ideation, but admitted 
to thinking about suicide.  The veteran's affect was full and 
his mood was labile.  The diagnoses were chronic PTSD and 
alcohol abuse in remission.  The veteran's Global Assessment 
of Functioning (GAF) was 52.  The examiner opined that the 
veteran's negative traumatic experiences altered his capacity 
to relate to people and impacted his personal life.

In his March 2001 notice of disagreement, the veteran 
maintained that his VA examination had been inadequate.  He 
related that he had not been given time to answer the 
examiner's questions.  He indicated that he had not been 
completely truthful when asked about the potential for 
suicide, and noted that the had thought many times about 
suicide and how to carry it out.  He stated that he did not 
know about PTSD until after he had been divorced three times 
and lost his remaining friends.  He indicated that he had 
become dependant on alcohol, and in 1994, had entered 
rehabilitation in order to keep his job.  He noted that he 
had retired from the U.S. Postal Service because he could not 
get along with his supervisors and fellow employees.  He 
reiterated his belief that his VA examination had been 
inadequate and requested another evaluation.

Subsequent VA outpatient treatment records show that the 
veteran was seen regularly at the mental health clinic for 
medication management.

In his October 2001 substantive appeal, the veteran indicated 
that he had felt ashamed to tell his providers that he had 
contemplated suicide.  He urged that he had felt many times 
that it was not worth trying to live a normal life.  He 
complained that his VA examination had been too short and 
that the examiner had seemed to be in a hurry.  He related 
that in 1994 he had been arrested twice for driving under the 
influence and had agreed to spend 30 days in a rehabilitation 
center in order to remain employed.  The veteran maintained 
that he could not cope with daily life outside of his home, 
and that he stayed home except to go to the Vet Center or to 
the VA Medical Center.  He stated that he had taken early 
retirement from his job with the Postal Service due to his 
inability to function satisfactorily and get along with his 
supervisors and coworkers.  He requested reevaluation of his 
claim.

The veteran was afforded an additional VA psychiatric 
examination in December 2001.  The examiner noted that the 
veteran was a decorated combat veteran.  He also related that 
the veteran had been married four times and that he had 
retired from the U.S. Postal Service in 1999.  The examiner 
reviewed the veteran's claims folder, to include an 
assessment from the Vet Center opining that the veteran was 
severely and totally disabled by his PTSD symptoms.  The 
veteran expressed concern over his previous VA examination, 
noting his inability to explain any of his problems to the 
examiner.  He related that he had first sought help for his 
symptoms in 1993.  He complained of sleep disturbance and 
cold sweats.  He reported symptom exacerbation after the 
September 11 attacks.  He endorsed recent suicidal ideation 
and explained his reluctance to be a burden to anyone.  He 
reported a lack of motivation and a loss of interest in 
gardening.  He did indicate that he still found some 
enjoyment in woodworking.  He complained of low energy.  He 
stated that he did not like to leave home or to interact with 
anyone else besides his wife.  He reported a great deal of 
emotional distance with his wife.  He complained of intrusive 
thoughts pertaining to his traumatic experiences in Vietnam.  
He related that he sometimes was snappy and irritable with 
others, and that he also had spells of depression when he 
felt sad and cried.  

On mental status examination, the veteran was oriented, and 
his capacity for abstract thinking was fair.  He was able to 
remember three of three objects on immediate recall and only 
two of three after a short delay.  The veteran was 
cooperative and reasonably well related.  His affect seemed 
somewhat constricted and his mood was depressed.  He did not 
appear to be actively suicidal but did report passive 
suicidal ideas on occasion and the belief that he was a 
burden to his family.  The examiner noted that the veteran 
displayed evidence of significant disturbances of motivation 
and mood, as well as difficulty in establishing and 
maintaining effective work and social relationships.  He 
indicated that there was significant social impairment as a 
result of the veteran's PTSD symptoms.  The examiner noted 
that the issue of vocational impairment was difficult to 
ascertain.  He indicated that he had found nothing in the 
record to corroborate or refute the veteran's contention that 
he had retired early due to his PTSD symptoms.  He also noted 
that veteran's lack of interest in certain pleasurable 
activities, but concluded that the veteran's social and 
vocational functioning was impaired to a moderate degree.  
The diagnoses were chronic PTSD and alcohol abuse in 
remission.  The GAF score was assessed at 51.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, the reasons for 
its determinations, the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the RO has obtained all identified records 
pertinent to this claim and has afforded the veteran 
appropriate VA examinations of his psychiatric disability.  
The veteran's service medical records are also associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

On review of the evidence of record, the Board finds that the 
veteran's PTSD symptomatology most closely approximates the 
criteria for a 50 percent disability rating.  In this regard, 
the Board notes the veteran's history of three failed 
marriages and his reports of disturbances of motivation and 
mood, as well as his reports of social isolation.  An 
assessment from the Vet Center indicates that the veteran is 
severely and totally disabled by his PTSD.  On VA examination 
in December 2001 the examiner noted significant social 
impairment, with associated periods of irritability and angry 
outbursts.  The examiner concluded that the veteran's social 
and vocational functioning were impaired to a moderate 
degree, he assigned a GAF score of 51, indicating moderate 
symptoms.  Therefore, the Board concludes that the veteran's 
PTSD symptoms warrant an initial evaluation of 50 percent.

The Board has considered whether a rating in excess of 50 
percent is warranted, but concludes that it is not.  There is 
no persuasive evidence that the veteran's PTSD is productive 
of deficiencies in most areas.  The Vet Center counseling 
therapist has reported that the veteran's PTSD is productive 
of severe and totally disabling symptoms, but he failed to 
identify such symptoms.  The evidence does not demonstrate 
that the veteran suffers from near continuous panic or 
depression which affects his ability to function 
independently, appropriately and effectively.  There is no 
indication that the veteran's personal appearance or hygiene 
has been neglected as a result of his PTSD symptoms, and 
there is no evidence of obsessional rituals or speech 
disturbance.  Therefore, the Board concludes that an 
evaluation in excess of 50 percent is not warranted for the 
veteran's PTSD.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 50 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

An initial disability evaluation of 50 percent for PTSD is 
granted from the effective date of service connection, 
subject to the criteria governing the payment of monetary 
benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

